UNPUBLISHED ORDER
                       Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted June 29, 2005*
                             Decided June 30, 2005

                                     Before

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-1523

CLYDE WILLIAMS,                             Appeal from the United States District
    Plaintiff-Appellant,                    Court for the Northern District of
                                            Illinois, Eastern Division
      v.
                                            No. 03 C 1821
SAMUEL VARGAS and JAMES
SIWIEK,                                     Milton I. Shadur,
     Defendants-Appellees.                  Judge.

                                   ORDER

       Clyde Williams sued Officers Samuel Vargas and James Siwiek of the Cicero,
Illinois police for unlawful arrest after they mistook him for someone named in a
warrant and detained him. The district court granted summary judgment for the
officers, concluding that they had probable cause to arrest the person in the
warrant and that their actions were reasonable. We affirm.

      Officers Vargas and Siwiek arrested Williams in March 2003 because they
thought that he was the man named in a warrant issued in Chicago for the arrest of
a murder suspect. The confusion began when Siwiek saw Williams drive by in a


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-1523                                                                  Page 2

red Lincoln with its tail nearly scraping the ground. Siwiek retrieved computerized
information on the license plate number from the National Crime Information
Computer (NCIC) system and learned that the car belonged to a Clyde Williams—a
name for which there was an outstanding warrant. The computer’s entry on the
suspect described him as black, six feet tall, and 160 pounds. Siwiek radioed that
the suspect might be driving the red Lincoln, and Vargas, who was driving another
patrol car, spotted the Lincoln parked on the roadside. Vargas saw Williams—a six
foot one, 220-pound black man—on a nearby sidewalk and stopped him. Williams
identified himself, and Vargas told him that a man with the same name and similar
description was wanted for murder. Vargas’ computer (also linked to NCIC) showed
that the Clyde Williams sought by police had used four birth dates, including
March 18, 1961, and that the appellant had the same birthday (but one year later).
Vargas asked Williams to go to the station to verify his identify and then
handcuffed him. By this time, Siwiek had arrived, and he took Williams to the
station, detaining him for two hours until fingerprint analysis excluded him as the
man sought for murder.

      Williams sued under 42 U.S.C. § 1983, claiming unlawful arrest under the
Fourth and Fourteenth Amendments and asserting that the officers should have
been able to distinguish him from the suspect. The court granted the officers’
motion for summary judgment. First, the court noted that Williams’ response to the
motion was wholly insufficient because it failed to comply with the summary
judgment rules as it included neither affidavits nor a statement of facts.
Nevertheless, the court went on to conclude that the arrest was constitutional
because the officers reasonably believed Williams was the suspect whom they had
probable cause to arrest—given that the two men had the same name, height, race
and similar birth dates.

        On appeal Williams argues that the arresting officers did not have enough
information reasonably to think that he was the man named in the warrant.
Williams, however, misunderstands the standard. An arrest is constitutional if
arresting officers have probable cause to arrest someone and reasonably believe
that they are arresting the person they seek. Graham v. Connor, 490 U.S. 386, 396
(1989); Hill v. California, 401 U.S. 797, 802–04 (1971); United States v. Marshall,
79 F.3d 68, 69 (7th Cir. 1996). Applying this rule, we have held that there was no
constitutional violation when officers mistakenly arrested individuals whose names
matched the names or aliases on outstanding warrants despite discrepancies in
descriptions. White v. Olig, 56 F.3d 817, 818–20 (7th Cir. 1995) (height difference
of five inches and confusion about race); Brown v. Patterson, 823 F.2d 167, 168–69
(7th Cir. 1987) (discrepancies in address and birth date); Patton v. Przybylski, 822
F.2d 697, 698–700 (7th Cir. 1987) (different birth dates and addresses); Johnson v.
Miller, 680 F.2d 39, 40–41 (7th Cir. 1982) (different races). We explained that
requiring officers to ferret out any possible discrepancy before acting on the
No. 05-1523                                                                 Page 3

warrant would permit “a golden moment to pass,” especially if the person whom
they believe the warrant names is on the street. Marshall, 79 F.3d at 69; Patton,
822 F.2d at 699–700; Johnson, 680 F.2d at 41. Here, Williams and the suspect not
only had the same name, they were the same race, about the same height, and
shared similar birth dates. Although Williams argues that the officers should have
gotten more information from Chicago police, he places a greater burden on police
than we require. The officers acted reasonably, and we AFFIRM the district court’s
judgment.